 Case 2:19-cv-14284-RLR Document 19 Entered on FLSD Docket 01/25/2021 Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 19-CV-14284-ROSENBERG

KENNETH FELIPE,

          Petitioner,

v.

MARK S. INCH,

          Respondent.
                                         /

            ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

          This matter is before the Court upon pro se Petitioner’s Petition for Writ of Habeas Corpus which

was previously referred to the Honorable Lisette M. Reid for a Report and Recommendation on any

dispositive matters. Judge Reid issued a Report and Recommendation recommending that the Petition be

denied.      The Court has conducted a de novo review of Magistrate Judge Reid’s Report and

Recommendation and the record and is otherwise fully advised in the premises.

          Upon review, the Court finds Judge Reid’s recommendations to be well reasoned and correct. The

Court agrees with the analysis in Judge Reid’s Report and Recommendation and concludes that

Petitioner’s Petition should be denied for the reasons set forth therein.

For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Magistrate Judge Reid’s Report and Recommendation is hereby ADOPTED and
                Petitioner’s Petition is DENIED;

             2. A certificate of appealability SHALL NOT ISSUE; and

             3. The Clerk of the Court is directed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 22nd day of January, 2021

                                                          _______________________________
                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE
